Order filed February 2, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00960-CR
                                    ____________

                         RODERICK FOUNTAIN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 208th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1220863


                                        ORDER
       The reporter's record in this case was due December 27, 2011. See Tex. R. App. P.
35.1. Brenda Burleigh has not filed an extension of time to file the record. The record
has not been filed with the court. We therefore issue the following order.

        We order Brenda Burleigh to file the record in this appeal within 30 days of the
date of this order. If Brenda Burleigh does not timely file the record as ordered, the
court may issue a show cause order directing her to appear before this court on a date
certain to show cause why she should not be held in contempt for failing to file the record
as ordered. Contempt of court is punishable by a fine and/or confinement in jail.

                                          PER CURIAM